Title: From George Washington to Colonel Theodorick Bland, 23 November 1778
From: Washington, George
To: Bland, Theodorick


  
    Sir,
    Fredericksbg [N.Y.] 23d Novemr 1778
  
  As you have not yet had a route given you beyond the North River—I am to desire that you continue the march of the Convention troops by way of New Windsor to Sussex Court-House—to 
    
    
    
    Hackets Town—to Sherrards ferry by Pitts-Town—to White Horse on the lancaster road—to Lancaster and thence by the usual route through York in Pennsylvania Frederickstown in Maryland and Leesburg in Virginia—In the further progress of the march, I shall not give you any particular directions; you will regulate it according to your own judgment, the information you receive and the arrangements of the Commissary with respect to provisions.
On the other side the North River, you will apply to Baron De Kalb, who has been directed to furnish proper escorts from his division to guard the troops as far as the Delaware. I have written to the Board of War to obtain the necessary orders for the Pensylvania militia to conduct you through that State—and to Governor Johnson to make the proper arrangements through the State of Maryland. To prevent a possibility of unnecessary delay—You will send on from county to County to the commanding officer of the militia in each to give notice of your approach to their respective limits and the precise time you expect to arrive—and you will give this warning a sufficient time beforehand, to allow ample leisure for calling out the militia. In Pensylvania you will pass through the Counties of Bucks, Philadelphia—Lancaster and York.
The distance of the Seat of Government in Virginia, from those parts through which you will pass, prevents my calling in the usual way for the escorts of Militia through that state; I have written a circular letter to the Commanding Officers in the several Counties, which you will transmit as you advance in the time and manner you judge most convenient.
I send you herewith a warrant for Two thousand dollars, towards bearing the expences of your command, which you will hereafter bring into a general account.
